EXHIBIT 10.1.2

SECOND AMENDMENT TO  

REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of October 19, 2007, by and among HAVERTY FURNITURE
COMPANIES, INC., a Maryland corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of August 26, 2005, as amended by
that certain First Amendment to Revolving Credit Agreement, dated as of April
10, 2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

 

1.

Amendments.

 

a.         Section 7.5 of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:

Section 7.5.    Restricted Payments. The Borrower will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or distribution on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of capital stock or Indebtedness subordinated to the Obligations of
the Borrower or any options, warrants, or other rights to purchase such capital
stock or such Indebtedness, whether now or hereafter outstanding (each, a
“Restricted Payment”), except for (i) dividends and distributions payable by the
Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another



Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries, (iii) cash dividends paid on, and cash redemptions (excluding
Stock Buybacks made pursuant to clause (iv) below) of, the common stock of the
Borrower so long as (x) no Default or Event of Default has occurred and is
continuing at the time such dividend is paid or redemption is made, and (y) the
aggregate amount of all such Restricted Payments made by the Borrower in any
Fiscal Year (including without limitation the full Fiscal Year 2005) does not
exceed 50% of Consolidated Net Income (if greater than $0) earned during the
immediately preceding fiscal year; provided, further, that in the event that
such Restricted Payments actually paid in any Fiscal Year are less than the
maximum amount permitted in such year, the unused permitted amount for such
Fiscal Year may be carried forward two (but no more than two) Fiscal Years to
the immediately following two Fiscal Years and (iv) cash payments made to
purchase or redeem shares of the common stock of the Borrower (a “Stock
Buyback”) so long as (x) no Default or Event of Default has occurred and is
continuing at the time of such Stock Buyback, and (y) the aggregate amount of
all such Stock Buybacks after December 31, 2006, do not exceed $35,000,000.

 

2.         Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) reimbursement
or payment of its costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Guarantors and the
Required Lenders.

 

3.         Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:

 

(a)       The Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;

 

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action;



(c)       The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (iii) will give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries;

 

(d)       This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

 

(e)       After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

4.         Effect of Amendment. Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

5.         Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

 

6.         No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

 

7.         Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

8.         Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of



an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

9.         Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

10.       Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

 

BORROWER:

 

 

BORROWER:

 

 

By:

/s/ Dennis L. Fink

Name:

Dennis L. Fink

Title:

EVP & CFO

 

 

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]



                

 

LENDERS:

 

 

SUNTRUST BANK, individually and as Administrative Agent

 

 

By:

/s/ Kelly Gunter

Name:

Kelly Gunter

Title:

Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

/S/ Donald Q. Dalton

Name:

Donald Q. Dalton

Title:

Senior Vice President

 

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Andrew Cerussi

Name:

Andrew Cerussi

Title:

Vice President

 

 

REGIONS BANK

 

 

By:

/s/ Stephen H. Lee

Name:

Stephen H. Lee

Title:

Senior Vice President

 

 

BRANCH BANK & TRUST COMPANY

 

 

By:

 

Name:

 

Title:

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 

 